DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiebrandt et al (DE 102017010254, represented by US 10,888,890).  Fiebrandt discloses:
With regard to claim 1 - A cleaning system for cleaning of a surface OZ of a device 300 of a vehicle, the system comprising: 
at least one nozzle 180 arranged to apply an air jet onto the device surface OZ; and 
a compressed air supply 140 fluidly connected with the at least one nozzle 180 and configured to provide compressed air to the at least one nozzle 180, wherein the compressed air supply 140 is configured to receive air from an exhaust 66 of an air suspension system 901 of the vehicle.

With regard to claim 3 - wherein the compressed air supply 140 is configured to receive air from an air tank 900 of the air suspension system.

With regard to claim 4 - comprising a valve 160 for each of the nozzles 180, wherein the nozzles 180 are connected to the compressed air supply 140 via the valves 160.

With regard to claim 5 - wherein each of the valves 160 are individually controllable by a control unit 350 of the vehicle.

With regard to claim 6 - wherein the compressed air supply 140 is configured to receive compressed air from an air compressor unit 402 included in the air suspension system for supplying compressed air to the air suspension system.

With regard to claim 7 - comprising an interface valve 160 configured to receive the exhaust air from the air suspension system 901 and to provide the exhaust air to the compressed air supply 140.

With regard to claim 8 - wherein the interface valve 160 is responsive to a control signal to open (160.1) or close (160.2) a fluid connection between the air suspension system 901 and the compressed air supply 140 of the cleaning system (“In the present case, the changeover valve 160—configured as a magnetic valve—is in a first holding position 160.1. In this holding position 160.1, there is a connection between the first changeover valve port X1 and a second changeover valve port X2. The second changeover valve port X2 is connected to a first medium supply line 210, via which the first medium M1 is supplied to the cleaning device 100.” – column 9, lines 31-38).

With regard to claim 9 - wherein the control signal is synchronized with at least one of: 
exhausting air from an air tank 900 of the air suspension system.

With regard to claim 14 - and an air suspension system, wherein when the air suspension system is operative to release air, the released air is received by the compressed air supply 68 of the cleaning system.

Claim(s) 1-5, 7, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizno et al (US 2019/0031155).
With regard to claim 1 - A cleaning system for cleaning of a surface 18a of a device of a vehicle, the system comprising: 
at least one nozzle 16 arranged to apply an air jet onto the device surface 18a; and 
a compressed air supply 68 fluidly connected with the at least one nozzle 16 and configured to provide compressed air to the at least one nozzle 16, wherein the compressed air supply 68 is configured to receive air from an exhaust 66 of an air suspension system (Fig. 2) of the vehicle.

With regard to claim 2 - wherein the compressed air supply 68 is configured to receive air from the air suspension system 14 when the air suspension system is operative to lower the vehicle which results in the exhaust of air from the air suspension system (¶[0028]).

With regard to claim 3 - wherein the compressed air supply is configured to receive air from an air tank 14 of the air suspension system.

With regard to claim 4 - comprising a valve 72 for each of the nozzles 16, wherein the nozzles 16 are connected to the compressed air supply 68 via the valves 72.

With regard to claim 5 - wherein each of the valves 72 are individually controllable by a control unit 30 of the vehicle (solenoid valve).

With regard to claim 7 - comprising an interface valve 66 configured to receive the exhaust air from the air suspension system and to provide the exhaust air to the compressed air supply.

With regard to claim 14 - and an air suspension system, wherein when the air suspension system is operative to release air, the released air is received by the compressed air supply 68 of the cleaning system.

Allowable Subject Matter
Claim 10 is allowed.
Claims 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        July 1, 2022